Order of disposition, Family Court, New York County (Susan R. Larabee, J.), entered on or about January 6, 2010, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he had committed acts that, if committed by an adult, would constitute the crimes of attempted gang assault in the first degree, assault in the second and third degrees, reckless endangerment in the second degree, menacing in the third degree, and endangering the welfare of a child, and placed him on enhanced supervision probation for a period of 20 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the credibility determinations. The credible evidence supported each element of the offenses at issue, as well as establishing appellant’s accessorial liability under Penal Law § 20.00, where applicable.
The disposition was a proper exercise of the court’s discretion that constituted the least restrictive dispositional alternative consistent with appellant’s needs and the community’s need for protection (see Matter of Katherine W., 62 NY2d 947 [1984]). Concur — Tom, J.P., Andrias, DeGrasse, Richter and Román, JJ.